Case:20-11590-TBM Doc#:30 Filed:04/15/20               Entered:04/15/20 12:35:53 Page1 of 2




                UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF COLORADO
In re:                            )
                                  )
REAL GOODS SOLAR, INC.            ) Case No. 20-11590-TBM
EIN: XX-XXXXXXX                   )
                                  ) Chapter 7
       Debtor.                    )
                                  )

    NOTICE OF MOTION TO EXTEND DEADLINE TO ASSUME OR REJECT
EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF PERSONAL PROPERTY


                          OBJECTION DEADLINE: APRIL 29, 2020

        YOU ARE HEREBY NOTIFIED that Jeanne Y. Jagow, Chapter 7 Trustee (“Trustee”)
of the bankruptcy estate of Real Goods Solar, Inc. (“Debtor”) filed a Motion to Extend Deadline to
Assume or Reject Executory Contracts and Unexpired Leases of Personal Property (the
“Motion”) with the Bankruptcy Court.

        Debtor’s original business consisted of the sale and installation of solar energy systems.
Debtor’s primary customers were homeowners and small commercial building owners in the
United States. Debtor and its subsidiaries offered turnkey solar services, including design,
procurement, permitting, build-out, grid connection, financing referrals and warranty work for its
customers. Trustee is informed and believes that in some cases, Debtor or its subsidiaries entered
into leases for solar panels with its customers. In other cases, Debtor or its subsidiaries financed
its customers’ purchase and installation of the solar panels. Because of the current COVID-19
pandemic, Trustee has been unable to access all of Debtor’s business records to confirm which if
any solar leases or sales contracts were executed by Debtor.

        In September 2017, Debtor entered into an exclusive domestic and international world-
wide Technology License Agreement with Dow Global Technologies LLC (“Dow”) pursuant to
which Debtor has the exclusive right to manufacture the POWERHOUSETM in-roof solar shingle
and component parts (the “Dow Agreement”). In November of 2018, Debtor received United
Laboratories (“UL”) certification for the POWERHOUSETM 3.0 solar shingles as required under
the Dow Agreement began to commercialize the solar shingles. Debtor engaged third-party
manufacturers, including Risen Energy Co., Ltd., a manufacturer in China (“Risen”) and Revere
Plastics to manufacture and assemble component parts for the POWERHOUSETM solar shingle.
Debtor’s business plan was to sell the POWERHOUSE™ solar shingles to homebuilders and
develop a network of authorized roofers.

       Trustee believes that the Dow Agreement may not be an executory contract because Dow
appears to have complied with its obligations under the Dow Agreement. However, out of an
abundance of caution and to the extent it is determined to be executory, Trustee seeks to extend
the time to assume or reject the Dow Agreement.
Case:20-11590-TBM Doc#:30 Filed:04/15/20                 Entered:04/15/20 12:35:53 Page2 of 2




        Pursuant to a Master Supply Agreement (“Risen Agreement”) between Debtor and Risen,
Debtor agreed to purchase the solar laminate, connectors and wire harnesses component parts
used to manufacture the POWERHOUSETM solar shingles exclusively from Risen.

         Resin would ship the solar laminates, connectors and wire harnesses to Revere Plastics, a
US manufacturer who manufactured the baseplate and assembled the solar shingles. Trustee is
informed and believes that the Debtor and Revere Plastics executed a letter of intent which
provided that a master supply agreement was to follow, but Trustee is informed and believes that
there is no written contract between Debtor and Revere Plastic. The finished goods were shipped
to a third-party logistics provider to warehouse and distribute kitted systems for customers.

        In the Motion, Trustee seeks a 180-day extension of time through and including
September 1, 2020 to assume or reject executory contracts and unexpired leases of personal
property. The requested extension will give Trustee time to employ an entity or individual to
assist with marketing the estate’s interest in the Dow Agreement, the Master Supply Agreement
and other Agreements consistent with the estate’s rights under the Dow Agreement, and to
negotiate the terms of an eventual assignment of the estate’s rights under such agreements. In
addition, the requested extension will give Trustee time to review Debtor’s records and
determine if additional contracts or leases may result in value to the estate if assumed or rejected.

       If you oppose the Motion or object to the requested relief, your objection and request for
hearing must be filed on or before the objection deadline stated above, served on the movant at the
address indicated below, and must state clearly all objections and any legal basis for the objections.
The Court will not consider general objections.

        In the absence of a timely, substantiated objection and request for hearing by an interested
party, the Court may approve or grant the requested relief without any further notice to creditors or
other interested parties.

Dated: April 15, 2020                          Respectfully submitted,

                                               ONSAGER | FLETCHER | JOHNSON LLC

                                               s/ Joli A. Lofstedt
                                               Joli A. Lofstedt, Esq. #21946
                                               1801 Broadway, Suite 900
                                               Denver, Colorado 80202
                                               Phone: (303) 512-1123
                                               Fax: (303) 512-1129
                                               joli@OFJlaw.com

                                               Counsel for Jeanne Y. Jagow as
                                               Chapter 7 Trustee



                                                  2
